Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, bring before me the question of whether or not the amount of a so-called British purchase tax should be included as a part of the dutiable value of this merchandise. The record shows that the issues herein are the same in all material respects as the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the established facts and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any additions made by the importer by reason of advances by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.